Title: Edward Coles to Thomas Jefferson, 29 April 1811
From: Coles, Edward
To: Jefferson, Thomas


          
            Dear Sir
            Washington April 29th ’11
          
            When I had the pleasure of seeing you last summer at my Mothers, I informed you, that Mr Latrobe had sent round to Richd some time in the Month of May last, your prints to the Care of Gibson & Jefferson. I was led to this conclusion from Mr Latrobes having taken the Prints that you left in the setting room to his House, for the purpose of packing them up with one he had there; and from my having afterwards understood him to say that he had sent them to you.
          Mr Latrobe having left Washington on a visit to Philadelphia the day before I received your letter of the 24th of April, I was fearful I should not have been able to have given you any satisfactory account of your prints; but on making particular enquiry I found a Box directed to you, which, from a slight examination, I am induced to believe contains the prints you are in search of.
          I will send this box to the care of Gibson & Jefferson by the first Packet that sails for Richd
          
            I am with very great respect & esteem yours
            
 Edward Coles
          
        